 
EXHIBIT 10.1
 
FIRST AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
THIS FIRST AMENDMENT to Loan and Security Agreement (this “Amendment”) is made
effective as of March 31, 2017 (the “Amendment Date”) and made, by and among
OXFORD FINANCE LLC, a Delaware limited liability company with an office located
at 133 North Fairfax Street, Alexandria, Virginia 22314 (in its individual
capacity, “Oxford”; and in its capacity as Collateral Agent, “Collateral
Agent”), the Lenders listed on Schedule 1.1 thereof from time to time including
Oxford in its capacity as a Lender (each a “Lender” and collectively, the
“Lenders”) and MABVAX THERAPEUTICS HOLDINGS, INC., a Delaware corporation with
offices located at 11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121
(“Holdings”), MABVAX THERAPEUTICS, INC., a Delaware corporation with offices
located at 11535 Sorrento Valley Road, Suite 400, San Diego, CA 92121 (“MabVax”
and together with Holdings, individually and collectively, jointly and
severally, “Borrower”).
 
WHEREAS, Collateral Agent, Borrower and Lenders party thereto from time to time
have entered into that certain Loan and Security Agreement, dated as of January
15, 2016 (as amended, supplemented or otherwise modified from time to time, the
“Loan Agreement”) pursuant to which Lenders have provided to Borrower certain
loans in accordance with the terms and conditions thereof; and
 
WHEREAS, Borrower, Lenders and Collateral Agent desire to amend certain
provisions of the Loan Agreement as provided herein and subject to the terms and
conditions set forth herein;
 
NOW, THEREFORE, in consideration of the promises, covenants and agreements
contained herein, and other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, Borrower, Lenders and Collateral
Agent hereby agree as follows:
 
1.
Capitalized terms used herein but not otherwise defined shall have the
respective meanings given to them in the Loan Agreement.
 
2.
Section 2.2(b) of the Loan Agreement is hereby amended and restated in its
entirety as follows:
 
b.
Repayment. Borrower shall make monthly payments of interest only commencing on
the first (1st) Payment Date following the Funding Date of each Term Loan, and
continuing on the Payment Date of each successive month thereafter through and
including the Payment Date immediately preceding the Amortization
Date.  Borrower agrees to pay, on the Funding Date of each Term Loan, any
initial partial monthly interest payment otherwise due for the period between
the Funding Date of such Term Loan and the first Payment Date
thereof.  Commencing on the Amortization Date, and continuing on the Payment
Date of each month thereafter, Borrower shall make consecutive equal monthly
payments of principal, together with applicable interest, in arrears, to each
Lender, as calculated by Collateral Agent (which calculations shall be deemed
correct absent manifest error) based upon: (1) the amount of such Lender’s
Term Loan, (2) the effective rate of interest, as determined in Section 2.3(a),
and (3) a repayment schedule equal to thirty-six (36) months; provided, however,
that the payment of principal that otherwise would have been due on the
Amortization Date will be due and payable on May 1, 2017 along with any other
payment of principal due on May 1, 2017.  The Final Payment and all unpaid
principal and accrued and unpaid interest with respect to each Term Loan are due
and payable in full on the Maturity Date.  Each Term Loan may only be prepaid in
accordance with Sections 2.2(c) and 2.2(d).
   

3.
Limitation of Amendment.
 
a.
The amendments set forth above are effective for the purposes set forth herein
and shall be limited precisely as written and shall not be deemed to (a) be a
consent to any amendment, waiver or modification of any other term or condition
of any Loan Document, or (b) otherwise prejudice any right, remedy or obligation
which Lenders or Borrower may now have or may have in the future under or in
connection with any Loan Document, as amended hereby.
 
b.
This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.
 
 
 
 

 
 
 
4.
To induce Collateral Agent and Lenders to enter into this Amendment, Borrower
hereby represents and warrants to Collateral Agent and Lenders as follows:
 
a.
Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;
 
b.
Borrower has the power and due authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;
 
c.
The organizational documents of Borrower delivered to Collateral Agent on the
Effective Date, and updated pursuant to subsequent deliveries by the Borrower to
the Collateral Agent, remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
 
d.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (i) any law or regulation binding on
or affecting Borrower, (ii) any contractual restriction with a Person binding on
Borrower, (iii) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(iv) the organizational documents of Borrower;
 
e.
The execution and delivery by Borrower of this Amendment and the performance by
Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
Borrower, except as already has been obtained or made; and
 
f.
This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.
 
5.
Except as expressly set forth herein, the Loan Agreement shall continue in full
force and effect without alteration or amendment. This Amendment and the Loan
Documents represent the entire agreement about this subject matter and supersede
prior negotiations or agreements.
 
6.
This Amendment shall be deemed effective as of the Amendment Date upon (a) the
due execution and delivery to Collateral Agent of this Amendment by each party
hereto, (b) Borrower’s payment of all Lenders’ Expenses incurred through the
date hereof, which may be debited from any of Borrower’s accounts and (c) in
addition to the payment of Lender’s Expenses payable under clause (b) hereof, a
payment of a fully earned and non-refundable amendment fee equal to $15,000.00
to Collateral Agent.
 
7.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, and all of which, taken together, shall constitute
one and the same instrument.
 
8.
This Amendment and the rights and obligations of the parties hereto shall be
governed by and construed in accordance with the laws of the State of New York.
 
 
[Balance of Page Intentionally Left Blank]
 
 
 

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Loan
and Security Agreement to be executed as of the date first set forth above.
 
BORROWER:
 
 
 
 
 
MABVAX THERAPEUTICS HOLDINGS, INC.
 
 
 
 
 
 
 
 
By: /s/ J. David Hansen /s/ Gregory P. Hanson
 
 
Name: J. David Hansen Gregory P. Hanson
 
 
Title: President and CEO Chief Financial Officer
 
 
 
 
 
BORROWER:
 
 
 
 
 
MABVAX THERAPEUTICS, INC.
 
 
 
 
 
 
 
 
By /s/ J. David Hansen /s/ Gregory P. Hanson
 
 
 
 
 
 
 
 
COLLATERAL AGENT AND LENDER:
 
 
 
 
 
OXFORD FINANCE LLC
 
 
 
 
 
 
 
 
By /s/ Mark Davis
 
 
Name: Mark Davis
 
 
Title: Vice President – Finance, Secretary & Treasurer
 
 

 
 
 
 
 
